Case 1:15-cv-00543-JFB-SRF Document 432 Filed 08/29/19 Page 1 of 6 PageID #: 26732



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   EVOLVED WIRELESS, LLC,                 )
                                          )
                     Plaintiff,           )
                                          )
               v.                         )    C.A. No. 15–cv-00543–JFB-SRF
                                          )
   HTC CORPORATION and                    )
   HTC AMERICA, INC.,                     )
                                          )
                 Defendants.              )
   EVOLVED WIRELESS, LLC,                 )
                                          )
                     Plaintiff,           )
                                          )
               v.                         )
                                          )    C.A. No. 15–cv-00544–JFB-SRF
   LENOVO GROUP LTD.,                     )
   LENOVO (UNITED STATES) INC., and       )
   MOTOROLA MOBILITY,                     )
                                          )
                     Defendants.          )
                                          )
   EVOLVED WIRELESS, LLC,                 )
                                          )
                     Plaintiff,           )
                                          )
               v.                         )
                                               C.A. No. 15–cv-00545–JFB-SRF
                                          )
   SAMSUNG ELECTRONICS CO., LTD.          )
   and SAMSUNG ELECTRONICS                )
   AMERICA, INC.,                         )
                                          )
                     Defendants.          )
Case 1:15-cv-00543-JFB-SRF Document 432 Filed 08/29/19 Page 2 of 6 PageID #: 26733



   EVOLVED WIRELESS, LLC,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
                  v.                                  )
                                                           C.A. No. 15–cv-00546–JFB-SRF
                                                      )
   ZTE (USA) INC.,                                    )
                                                      )
                         Defendants.                  )
                                                      )
                                                      )
   EVOLVED WIRELESS, LLC,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
                  v.                                  )
                                                      )    C.A. No. 15–cv-00547–JFB-SRF
   MICROSOFT CORPORATION,                             )
   MICROSOFT MOBILE OY and                            )
   MICROSOFT MOBILE INC. (f/k/a NOKIA                 )
   INC.),                                             )
                                                      )
                         Defendants.                  )

          JOINT [PROPOSED] STIPULATION TO STAY PROCEEDINGS
  PENDING RESOLUTION OF APPEALS OF THE AUGUST 9, 2019 FINAL JUDGMENT
                     IN THE EVOLVED V. APPLE CASE

         WHEREAS, on October 3, 2018, this Court set dates for jury trials in the five above-

  captioned cases, commencing between January, 21, 2020 and March 28, 2020, for Defendants

  HTC Corporation and HTC America, Inc. (collectively, “HTC”), Samsung Electronics Co., Ltd.

  and Samsung Electronics America, Inc. (collectively, “Samsung”), Motorola Mobility

  (“Motorola”), ZTE (USA) Inc. (“ZTE”), and Microsoft Corporation, Microsoft Mobile OY, and

  Microsoft Mobile Inc. (f/k/a Nokia Inc.) (collectively “Microsoft”) (collectively “Defendants”)

  (D.I. 432);1




         1
             Docket cites herein are to the docket in C.A. No. 15-cv-542-JFB-SRF.


                                                  2
Case 1:15-cv-00543-JFB-SRF Document 432 Filed 08/29/19 Page 3 of 6 PageID #: 26734



            WHEREAS, on March 5, 2019, this Court adopted a Joint Proposed Pretrial Order setting

  certain case deadlines consistent with the previously ordered trial dates (March 5, 2019 Oral

  Order),

            WHEREAS, on April 4, 2019, a jury reached a verdict finding no infringement of U.S.

  Patent Nos. 7,809,373 (the “’373 patent”) and 7,881,236 (the “’236 patent”) by the accused

  products sold by Apple Inc. in Evolved Wireless, LLC v. Apple Inc., C.A. No. 1:15-cv-00542-

  JFB-SRF (the “Apple Case”) (D.I. 519);

            WHEREAS, Plaintiff Evolved Wireless LLC filed post-trial motions asserting, inter alia,

  that it was entitled to a new trial as a result of various decisions in the Apple Case, including, but

  not limited to, the Court’s exclusion of evidence of Defendant Apple’s alleged inconsistent acts

  and statements, and other evidence Plaintiff contended was relevant to the jury’s determination

  of infringement;

            WHEREAS, on June 13, 2019, pursuant to Magistrate Judge Fallon’s request, Plaintiff

  and Defendants submitted a joint letter in which Defendants stated their contention “that the

  pretrial conference, all pretrial deadlines, and the [] Defendants’ jury trials regarding

  infringement should be vacated given the collateral estoppel effects of the jury’s determination

  of non-infringement as to Apple. Alternatively, the [] Defendants believe all of these dates

  should be stayed until all appeals are exhausted in regards to the Evolved Wireless v. Apple

  case.” In the joint letter, Plaintiff disagreed with Defendants’ assertion that the result in the

  Apple Case collaterally estopped any claim against the remaining Defendants. (D.I. 538);

            WHEREAS, on August 9, 2019, the Court denied Plaintiff’s post-trial motions and

  entered Final Judgment in the Apple Case (DI. 544); and

            WHEREAS, Plaintiff intends to appeal the Final Judgment in the Apple Case;




                                                     3
Case 1:15-cv-00543-JFB-SRF Document 432 Filed 08/29/19 Page 4 of 6 PageID #: 26735



         WHEREAS, on August 20, 2019, Plaintiff and Defendants met and conferred,

  Defendants stated that, absent a stay of the above-captioned cases, Defendants intend to seek

  leave to file a motion for judgment of collateral estoppel, and Plaintiff reiterated its position that

  collateral estoppel does not apply;

         WHEREAS, notwithstanding the parties’ disagreement on the application or not of

  collateral estoppel in the above-captioned cases, the parties agree that other efficiencies in the

  above-captioned cases will be achieved upon resolution of the appeal of the Final Judgment in

  the Apple Case;

         IT IS HEREBY STIPULATED and agreed by the parties to the above-captioned cases,

  subject to the approval of the Court, that:

         1.      The above-captioned cases are immediately stayed (including suspension of all

  pending deadlines and trial dates) pending the final resolution of all appeals in the Apple Case;

         2.      Defendants reserve their right to seek the Court’s leave to file a motion for

  judgment of collateral estoppel, but will not seek such leave before the stay is lifted.


   /s/ Brian E. Farnan                               /s/ Bindu A. Palapura
   Brian E. Farnan (No. 4089)                        David E. Moore (No. 3983)
   Michael J. Farnan (No. 5165)                      Bindu A. Palapura (No. 5370)
   FARNAN LLP                                        Stephanie E. O’Byrne (No. 4446)
   919 N. Market Street, 12th Floor                  POTTER ANDERSON &
   Wilmington, DE 19801                               CORROON LLP
   (302) 777-0300                                    Hercules Plaza, 6th Floor
   bfarnan@farnanlaw.com                             1313 N. Market Street
   Attorneys for Plaintiff Evolved Wireless,         Wilmington, DE 19801
   LLC                                               (302) 984-6000
                                                     dmoore@potteranderson.com
                                                     bpalapura@potteranderson.com
                                                     sobyrne@potteranderson.com
                                                     Attorneys for Defendant Motorola Mobility
                                                     LLC




                                                     4
Case 1:15-cv-00543-JFB-SRF Document 432 Filed 08/29/19 Page 5 of 6 PageID #: 26736



   /s/ Philip A. Rovner                            /s/ Andrew E. Russell
   Philip A. Rovner (No. 3215)                     John W. Shaw (No. 3362)
   Jonathan A. Choa (No. 5319)                     Karen E. Keller (No. 4489)
   POTTER ANDERSON &                               Andrew E. Russell (No. 5382)
    CORROON LLP                                    SHAW KELLER LLP
   Hercules Plaza                                  I.M. Pei Building
   P.O. Box 951                                    1105 N. Market St., 12th Floor
                                                   Wilmington, DE 19801
   Wilmington, DE 19899
                                                   (302) 298-0700
   (302) 984-6000                                  jshaw@shawkeller.com
   provner@potteranderson.com                      kkeller@shawkeller.com
   jchoa@potteranderson.com                        arussell@shawkeller.com
   Attorneys for Defendants HTC Corporation        Attorneys for Defendants Samsung Electronics
   and HTC America, Inc.                           Co., Ltd., Samsung Electronics America, Inc.

   /s/ David A. Bilson                                 /s/ Rodger D. Smith II
   John C. Phillips, Jr. (No. 110)                     Rodger D. Smith II (No. 3778)
   David A. Bilson (No. 4986)                          Jeremy A. Tigan (No. 5239)
   PHILLIPS, GOLDMAN, MCLAUGHLIN &                     MORRIS, NICHOLS, ARSHT &
    HALL, P.A.                                          TUNNELL LLP
   1200 North Broom Street                             1201 North Market Street
   Wilmington, DE 19806                                P.O. Box 1347
   (302) 655-4200                                      Wilmington, DE 19801
   jcp@pgmhlaw.com                                     (302) 658-9200
   Attorneys for Plaintiff Evolved Wireless, LLC       rsmith@mnat.com
                                                       mflynn@mnat.com
                                                       Attorneys for Defendants Microsoft
                                                       Corporation, Microsoft Mobile OY, and
                                                       Microsoft Mobile, Inc. (f/k/a Nokia, Inc.)

   /s/ Kelly E. Farnan
   Kelly E. Farnan (No. 4395)
   Travis S. Hunter (No. 5350)
   RICHARDS LAYTON & FINGER, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   (302) 651-7700
   farnan@rlf.com
   hunter@rlf.com
   Attorneys for Defendant ZTE (USA) Inc.

   Dated: August 29, 2019




                                                   5
Case 1:15-cv-00543-JFB-SRF Document 432 Filed 08/29/19 Page 6 of 6 PageID #: 26737



  SO ORDERED this _____ day of_____________, 2019.



                                        ________________________________

                                        United States Magistrate Judge




                                           6
